Citation Nr: 0927765	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1968.  He served in the Republic of Korea from 
February 11, 1966 to March 10, 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
determined that new and material evidence had not been 
received to reopen previously denied claims for service 
connection for diabetes mellitus and hypertension.  The 
Veteran timely appealed the RO's November 2005 rating action 
to the Board and this appeal ensued.

In January 2008, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is also of 
record.  

In July 2008, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development of the evidence.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  By a February 2002 rating action, the RO denied service 
connection for diabetes mellitus and hypertension.  The 
Veteran did not initiate an appeal to that decision and it 
became final.
2.  Evidence associated with the claims file since the 
February 2002 rating decision, while new, does not, when 
considered by itself or in connection with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the underlying claims for service 
connection for diabetes mellitus and hypertension (nexus to 
military service), or raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, wherein the RO denied 
service connection for diabetes mellitus and hypertension, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the RO's February 2002 denial is 
not new and material, and the criteria for reopening the 
previously denied claim for service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3.  Evidence received since the RO's February 2002 denial is 
not new and material, and the criteria for reopening the 
previously denied claim for service connection for 
hypertension have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

In this case, VA provided the Veteran with notice as required 
by the VCAA in a September 2005 pre-adjudication letter.  The 
September 2005 letter informed the Veteran that he needed to 
show new and material evidence to reopen his previously 
denied claims, i.e., a medical nexus demonstrating that his 
currently diagnosed diabetes mellitus and hypertension were 
"caused or aggravated by" military service.  The Veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed that he should send 
information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the Veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Kent, supra.
In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  By a March 2006 letter, 
VA provided Veteran notice as promulgated in Dingess. Id.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims decided in the decision below.  38 
U.S.C.A. § 5103A (West 2002).  Specifically, the information 
and evidence associated with the claims file consists of 
service treatment and personnel records, VA and private 
treatment records, and statements and testimony of the 
Veteran, his spouse and service representative.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in the claims on appeal.  Accordingly, 
further development and further expending of VA's resources 
is not warranted and adjudication of his claims on appeal 
poses no risk of prejudice to the appellant.  See, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II. Laws and Regulations

New and Material-general criteria

In general, prior unappealed decisions of the RO are final. 
38 U.S.C.A. § 7105. An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection -general criteria

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection-presumptive criteria

Where a Veteran served for 90 days in active service, and 
diabetes mellitus and cardiovascular disease are manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service, such diseases may be service 
connected even though there is no evidence of such diseases 
in service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection-Agent Orange criteria

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The 
Department of Defense also acknowledges the use of herbicides 
in areas along the demilitarized zone (DMZ) in Korea between 
April 1968 and July 1969.  The presumption of herbicide 
exposure has been extended to specific units that served in 
those areas during that time.  See VHA Directive 2000-027 
(September 5, 2000).

When such a Veteran contracts a disease associated with 
exposure to herbicides (listed in 38 C.F.R. § 3.309(e))(2008) 
that becomes manifest to a compensable degree within the time 
period specified in 38 C.F.R. § 3.307(a)(6)(ii) (2008), such 
as diabetes mellitus, the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  A Veteran who 
contracts a disease not presumed under the regulation to be 
caused by herbicide exposure may still seek to establish 
service connection by offering medical evidence that his 
disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(1994).

III.  Analysis

In this case, the Veteran seeks to reopen previously denied 
claims for service connection for diabetes mellitus and 
hypertension. 

In denying service connection for diabetes mellitus and 
hypertension in a February 2002 rating action, the RO 
concluded that there was no medical evidence of either 
disability in service, and no evidence that established an 
etiological relationship between any current diagnosis of 
diabetes mellitus and elevated blood pressure readings to 
military service, to include exposure to Agent Orange.  As 
noted previously herein, prior unappealed decisions of the RO 
are final.  38 U.S.C.A. § 7105.  Thus, new and material 
evidence must be received to reopen the Veteran's previously 
denied service connection claims.  38 U.S.C.A. 5108.

After reviewing the record, and for reasons expressed below, 
the Board finds that new and material evidence has not been 
received to reopen the Veteran's previously denied claims for 
service connection for diabetes mellitus and hypertension.  
In reaching the foregoing determination, the Board observes 
that evidence received after the RO's final February 2002 
rating decision consists of VA and private treatment records, 
dating from 1991 to 2008, reflecting that the Veteran had 
continued to receive treatment, in part, for his diabetes 
mellitus and hypertension. 

While the above-referenced evidence is "new," as it was not 
of record at the time of the final February 2002 rating 
action, it is not "material."  In this regard, none of the 
newly submitted evidence addresses the reason for the RO's 
February 2002 denial:  an absence of medical evidence 
establishing an etiological relationship between the any 
currently diagnosed diabetes mellitus and hypertension to 
military service.  In addition, the records do not show that 
the Veteran served in Korea along the DMZ during the 
recognized period when herbicides were used there (April 1968 
to July 1969).  Thus, these records are not material, as they 
do not relate to unestablished facts necessary to 
substantiate the claims, i.e., a medical nexus between any 
currently diagnosed diabetes mellitus and hypertension to 
military service and official documentation of service in 
Korea during the recognized period for herbicide exposure 
(e.g. April 1968 to July 1969).  They do not also contain 
medical evidence of diabetes mellitus and/or cardiovascular 
disease manifested to a compensable degree within a year of 
service discharge in August 1968.  Thus, they are therefore 
not "so significant that [they] must be considered in order 
to fairly decide the merits of the claims."  38 C.F.R. § 
3.156 (2008).

Finally, the Board notes the testimony and statements of the 
Veteran, his spouse and service representative in connection 
with the claims, including contentions that the Veteran 
currently has diabetes mellitus and hypertension that are 
related to his period of military service, to include 
exposure to Agent Orange.  As these individuals have no 
medical training, however, their assertions of medical 
causation are insufficient to reopen his previously denied 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In 
this regard, the Board notes that while the Veteran can 
describe his symptoms, his statements, along with those of 
his representative and spouse, as to the cause, onset or 
claimed aggravation of his diabetes mellitus and hypertension 
must be supported by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the RO's 
February 2002 rating decision regarding the Veteran's claims.  
The evidence received is cumulative and redundant of the 
evidence of record before the RO in February 2002, or is 
legally insufficient to reopen the claims.  As such, there is 
no new evidence that has raised a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has not been 
received, the claims of entitlement to service connection for 
diabetes mellitus and hypertension are not reopened.


ORDER

As new and material evidence to reopen the previously denied 
claim for service connection for diabetes mellitus has not 
been received, the appeal is denied.

As new and material evidence to reopen the previously denied 
claim for service connection for hypertension has not been 
received, the appeal is denied.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


